FRICK, J.
Respondent, a corporation, brought this action in, claim and delivery to recover the possession of its automobile which it alleged appellant wrongfully detained.from it. The complaint is in the usual form in such cases. Appellant filed an answer wherein he admitted respondent’s corporate capacity, and that it was the owner of the automobile, and coupled therewith he added a general denial of all other allegatious contained in the complaint. He further answered, and, as an affirmative defense, he, in substance, averred that the respondent on a da,y named by him had delivered the automobile in question to him as a mechanic to have the same repaired; that he (appellant) had received said automobile as such mechanic, and that he, at the request of respondent, had furnished certain material and had bestowed labor upon said automobile to repair the same and that he did repair the same, and that said material and labor so furnished and bestowed in repairing said automobile was of the reasonable value of $281; that appellant had notified respondent that he had completed the repairs on said automobile, and that the material furnished and labor bestowed by appellant upon the same were of the value of $281, and that he claimed a lien on said-automobile for said amount; that no part-of said amount had been paid to him; and that by reason of the premises he claimed a lien on said automobile as aforesaid and prayed judgment awarding him possession thereof. Respondent in *546a reply, in. effect, denied the affirmative matter set forth in the answer, and alleged that the repairs referred to were made by another, and were not worth more than forty dollars.
Upon substantially the foregoing issues, the case was tried to the court without a jury. The court, after finding that respondent is a corporation, which was admitted, further found: “That plaintiff is the owner and entitled to the immediate possession of one certain four-cylinder, five-passenger touring car automobile, known as the ‘Ford Model B’ No. 241, of the value of $750; that defendant herein wrongfully and unlawfully withholds and detains said automobile and personal property from the possession of the plaintiff herein; that demand was made by said plaintiff upon said defendant for the possession thereof prior to the institution of this action, but that, notwithstanding 1 said demand, said defendant unlawfully and wrongfully refuses to surrender the possession thereof, and still continues to wrongfully and unlawfully detain the same from the possession of plaintiff herein; that plaintiff has been damaged by reason of the failure of said defendant to deliver and surrender up possession of said automobile and personal property in the sum of ten dollars; that all the allegations of said plaintiff’s complaint and all the allegations and denials of plaintiff’s reply are true, and that all the allegations and denials of said defendant’s answer and cross-complaint are untrue.” These are all the' facts found by the court. Upon these findings the court made conclusions of law to the effect that the respondent was entitled to judgment for the return of said automobile or the value thereof, amounting to $750, and for ten dollars damages. Judgment was entered accordingly, from which this appeal is prosecuted.
Appellant now, in substance, contends that the so-called findings of facts are not supported by the evidence, that the conclusions of law are not sustained by said findings, and that the judgment is contrary to law. It will be observed *547that tbe material issues in this case were presented by the affirmative defense set forth in appellant’s answer. This defense was based upon Comp. Laws 1907, section 1404, which reads as follows:
“Any mechanic or other person who shall make, alter, repair, or hestow labor upon any article of personal property, at the request of the owner of such property, shall . . . have a lien upon such articles for his reasonable charges for the labor performed and for any materials furnished and used in making such alteration, repair, or improvement.”
It is apparent that the so-called findings of fact-are in truth mere conclusions, and, further, that upon the real issues in the "case which were presented by appellant’s affirmative defense there are no findings whatever. If this case, therefore, were to be treated as a law case, all that we could do would be to either reverse 'the judgment because it is not supported by proper findings and remand the cause for a new trial, or to reverse the judgment, and under the authority of Utah Ass’n, etc. v. Home Fire Ins. Co., 36 Utah, 20, 102 Pac. 631, and Dillon Imp. Co. v. Cleaveland, 32 Utah, 1, 88 Pac. 670, remand the cause to the district court, with directions to make findings upon all the issues in accordance with the evidence and make conclusions of law thereon and enter judgment accordingly. Treating this case as equitable, however, as, in view of the issues, we think it must be, we may either make findings in accordance with the evidence and direct what the judgment shall be, or we may direct the district court to make such findings of facts and conclusions of law as we may direct and enter judgment accordingly.
After a careful consideration of the evidence, we are all of one mind that the district court erred in not finding the issues in favor of the lien which appellant set up in his answer. We are convinced that when the whole evidence is considered and is given its proper force and effect, and especially in view of the admissions of respondent’s agent who directed the repairs to be made .upon the automobile in question, the findings sustaining appellant’s lien are not only justified, but *548that no other findings of facts or conclusions of law are permissible. We desire to state that, under the circumstances of this case, it could subserve no useful purpose for us to set forth the evidence either in detail or in substance, and we shall therefore not do so. It must suffice to say that from the trial court’s statements which were made in reviewing the un-controverted evidence it is clear that the court had no doubt that the agent of respondent requested the appellant to repair the automobile in question, and that pursuant to such request appellant, acting in good faith, made the repairs in dispute. What apparently misled the trial court was the fact that respondent’s agent claimed that in making the request to repair the automobile he thought appellant was merely a servant of another who the agent thought would make the repairs. The person in whose care the agent thought he was placing the automobile for repair, however, unqualifiedly denies that he was requested to repair the same, or that he undertook to do so, and he further testifies that appellant and none other took possession of the automobile, and made the repairs thereon. In view of this evidence, there is but one conclusion permissible, and that is that the appellant under the provisions of the statute we have quoted is entitled to a lien upon the automobile for the reasonable value of the repairs. We, however, cannot make findings on all the issues, nor direct what they shall be, for the reason that, at the trial of the case when the question of the value of the material furnished and the labor bestowed in making the alleged repairs on the automobile in question by appellant came up, counsel for respondent took the position that the actual value of the repairs was entirely immaterial. In this regard they contended that if appellant made any repairs on the automobile in question at the request of respondent, and that if the repairs so made were of any value whatever, under the statute referred to above, appellant was entitled to a judgment awarding him the return and possession of the automobile, or, in case a return thereof could not be had, then, to a judgment for the full value thereof. The court seemingly also entertained this view, and for that rea*549son respondent neither produced nor offered any evidence regarding the reasonable value of the repairs for which appellant claimed a lien, although in the reply the value of the repairs as claimed by appellant was not only denied, but respondent affirmatively averred that the repairs were not worth in excess of forty dollars. The district court, therefore, could not, and did not, find upon the foregoing question, and, for the reasons stated, we cannot do so, nor can we direct a proper finding. Notwithstanding the fact however, that counsel were in error with regard to the materiality of the question respecting the actual value of the repairs in a case like the one at bar, yet, since the judgment must be reversed and another judgment opposed to their contention substituted therefor, it would be unfair to them and unjust to their client if we should hold that they are precluded from contesting appellant’s evidence upon the question of the value of the repairs. We have therefore concluded to follow the case.of Brixen v. Jorgensen, 33 Utah, 97, 92 Pac. 1004, and remand this case to the district court for one purpose only, namely, for the purpose of hearing any additional evidence upon the question of the reasonable value of the repairs made by appellant upon the automobile in question that either party may desire to submit, and after hearing the same, to make findings respecting such value.
IJpon the other issues presented by appellant’s answer (and there are no other contested issues), the district court is directed to find the facts in favor of appellant in accordance with the averments contained in his affirmative defense, and to make conclusions of law giving appellant a lien upon the automobile in question for the value of the repairs made by him as found by the court.
The judgment, findings of facts, and conclusions of law are therefore vacated and set aside, and the cause is remanded to the district court, with directions to find the issues presented by appellant’s affirmative defense in his favor, to set a time for the hearing of evidence upon the question of the value of the repairs, and to hear such additional evidence upon that question as either or both of the parties may pro*550duce, and, after bearing tbe same, to find tbe value of tbe repairs, to make conclusions of law upon tbe findings aforesaid awarding appellant a lien upon tbe automobile in question for the value of tbe repairs as found bj tbe court, to enter judgment upon tbe findings and conclusions aforesaid tbat tbe automobile in question be returned to appellant, and, in case'sucb return cannot be bad, to enter a judgment in bis favor for tbe amount found due bim for tbe repairs, and, in sucb event, tbat be bave relief against tbe. respondent’s bond as contemplated by law. Appellant to recover costs.
McCARTY and STRAUP, JJ., concur.